Bank of America AMENDMENT NO. 4 TO LOAN AGREEMENT This Amendment No. 4 (the "Amendment") dated as of August 21, 2013, is between Bank of America, N.A. (the “Bank") and Air T, Inc., Mountain Air Cargo, Inc., Global Ground Support, LLC, CSA Air, Inc. and Global Aviation Services, LLC (the "Borrower”).MAC Aviation Services, LLC was dissolved and as a result, is not longer a co-borrower under the Agreement. RECITALS A.The Bank and the Borrower entered into a certain Loan Agreement dated as of September 18, 2007 (together with any previous amendments, the “Agreement"). The current commitment amount of Facility No. 1 is $7,000,000.00. B. The Bank and the Borrower desire to amend the Agreement. AGREEMENT 1. Definitions. Capitalized terms used but not defined in this Amendment shall have the meaning given to them in the Agreement. 2. Amendments. The Agreement is hereby amended as follows: 2.1.In Paragraph 2.2 Availability Period the date “August 31, 2014” is changed to “August 31, 2015”. 2.2.Any reference in the Agreement to the “British Bankers Association LIBOR Rate” is amended to read as follows: “the British Bankers Association LIBOR Rate (or any successor thereto approved by the Bank if the British Bankers Association is no longer making a LIBOR rate available).” 3.Representations and Warranties. When the Borrower signs this Amendment, the Borrower represents and warrants to the Bank that: (a) there is no event which is, or with notice or lapse of time or both would be, a default under the Agreement except those events, if any, that have been disclosed in writing to the Bank or waived in writing by the Bank (b) the representations and warranties in the Agreement are true as of the date of this Amendment as if made on the date of this Amendment, (c) this Amendment does not conflict with any law, agreement, or obligation by which the Borrower is bound, and (d) if the Borrower is a business entity or a trust, this Amendment is within the Borrower's powers, has been duly authorized, and does not conflict with any of the Borrower's organizational papers. 4.Effect of Amendment. Except as provided in this Amendment, all of the terms and conditions of the Agreement, including but not limited to the Dispute Resolution Provision, shall remain in full force and effect. 5.Counterparts. This Amendment may be executed in counterparts, each of which when so executed shall be deemed an original, but all such counterparts together shall constitute but one and the same instrument. 6.FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BEIWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES. This Amendment is executed as of the date stated at the beginning of this Amendment. Bank of America, N. A. By:/s/Charles R. Dickerson Charles R. Dickerson, Senior Vice President BORROWER(S): Air T, Inc. By:/s/ John Parry(Seal) John Parry, Vice President – Finance Mountain Air Cargo, Inc. By:/s/ John Parry(Seal) John Parry, Vice President – Finance Global Ground Support, LLC By:/s/ John Parry(Seal) John Parry, Vice President – Finance CSA Air, Inc. By:/s/ John Parry(Seal) John Parry, Vice President – Finance Global Aviation Services, LLC By:/s/ John Parry(Seal) John Parry, Vice President – Finance
